DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Comment
The applicant is thanked for providing line numbers to the claims.
Claim Rejections - 35 USC § 112
Claim(s) 20-22, 25, 28, 29 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	In regard to claim 20, the recitation, “one or more heat exchangers having a plurality of discrete passages configured to cool the clean shelf nitrogen stream and the dirty shelf nitrogen stream” (page 4, line 5-6) introduces new matter since there is no disclosure of a single heat exchanger that has a plurality of discrete passages that cools the recited streams.  Rather, the disclosed (and elected species) only shows a plurality of heat exchangers each heat exchanger having one passage for cooling the clean or dirty shelf nitrogen streams.  
	In regard to claim 29, the recitation, “by switching the at least one discrete passage from subcooling a portion of the dirty shelf nitrogen to subcooling a portion of the clean shelf nitrogen stream” (page 6, line 24-26) introduces new matter as there is no support for switching of claim 20 and separate switching of claim 29.  

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-22, 25, 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 20, the recitation, “one or more heat exchangers having a plurality of discrete passages configured to cool the clean shelf nitrogen stream and the dirty shelf nitrogen stream” (page 4, line 5-6) is indefinite since it appears that the applicant desires to claim a plurality of heat exchanger cores but the recitation is not clear, since the scope of the recitation includes new matter and is not fully supported and it is unclear if the recitation requires a plurality of heat exchanger cores with the plurality of passages. 
The recitation, “the plurality of discrete passages” (page 4, line 9) properly refers to “the plurality” but improperly reintroduces discrete passages and it is unclear if these are the same or new passages. 
	The recitation, “the plurality of discrete passages” (page 4, line 12) properly refers to “the plurality” but improperly reintroduces discrete passages and it is unclear if these are the same or new passages.

	The recitation, “one or more nitrogen products” (page 4, line 16) reintroduces nitrogen products and it is unclear if these are the same or different products.
	The recitation, “and argon product” (page 4, line 17) reintroduces an argon product and it is unclear if these are the same or different products.
	The recitation, “by switching the at least one discrete passage between subcooling” (page 4, line 17-18) is indefinite for reintroducing switching when the claim already recites switching on page 4, line 11 and in line 14 and it is unclear which this recitation refers to or if it is a new switching.  Further this recitation reintroduces subcooling and it is not clear is this is a new subcooling of the previously recited subcooling.
	In regard to claim 21, the recitation, “a portion of the clean shelf nitrogen stream” (page 4, line 22-23) is indefinite since it is not clear if this is the same portion as was recited in claim 20 or if this is a different portion.
	In regard to claim 22, the recitation, “wherein the recovery of the one or more oxygen products, one or more nitrogen products, and argon product from the distillation column system is adjusted by switching the at least one discrete passage between subcooling the portion of the dirty shelf nitrogen stream and the portion of the clean shelf nitrogen stream” (page 5, line 1-4) is indefinite for all of the reasons mentioned already above and additionally for being entirely redundant to the recitations of claim 20.

	In regard to claim 29, the recitation, “the sum” (page 6, line 14 and line 19) is indefinite as lacking proper antecedent basis.
	The recitation, “by switching the at least one discrete passage from subcooling a portion of the dirty shelf nitrogen to subcooling a portion of the clean shelf nitrogen stream” (page 6, line 24-26) is indefinite since it is not clear if this switching refers to a previously recited switching or is a new switching as presented.  Further this recitation reintroduces subcooling and it is not clear is this is a new subcooling of the previously recited subcooling.  Further the recitation reintroduces a portion of the dirty shelf nitrogen stream and a portion of the clean shelf nitrogen stream that was already recited and it is unclear what is included.
Claim Interpretation
All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20-22, 25, 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over the obvious modification of Du (US 2017/0030640) in view of Howard (US 2011/0192194) and either of Yoo (US 2013/0219955) or Ruckborn (US 3466884). 
	Du teaches a method of producing one or more oxygen products, one or more nitrogen products, and an argon product in an air separation unit (see figs. 7, 8), the method comprising the steps of: 
producing a stream of compressed and purified air (28) in a main air compression system (24, 26); 
splitting the stream of compressed and purified air (28) into at least a first part of the compressed and purified air stream (31) and a second part of the compressed and purified air stream (39); 
further compressing the first part of the compressed and purified air stream (31) in a booster compressor arrangement (32) to produce a boosted pressure air stream (33); 
cooling the boosted pressure air stream (33) and partially cooling the second part of the compressed and purified air stream (39) in a main heat exchange system (42); 

rectifying the boosted pressure air stream (33), the exhaust stream (45), and the second part of the compressed and purified air stream (39) in a distillation column system (52, 54, 56) to produce the one or more oxygen products (82, 88), the one or more nitrogen products (76, 78, 66, see others as well), and the argon product (97); 
wherein the distillation column system (52, 54, 56) comprises a higher pressure column (52) and a lower pressure column (54) linked in a heat transfer relationship via a condenser reboiler (60) and an argon column arrangement (99, 199) operatively coupled with the lower pressure column (54), 
the distillation column system (52, 54, 56) configured to receive a first portion (35) of the boosted pressure air stream (33) in the higher 29Attorney Docket No. 13878-USpressure column (52), a second portion (37) of the boosted pressure air stream in the lower pressure column (54), and the exhaust stream (45) in the higher pressure column (52); 
extracting a clean shelf nitrogen stream (64) from the distillation column system (52, 54, 56) and a dirty shelf nitrogen stream (59) from the higher pressure column (52) and directing the clean shelf nitrogen stream (64) and the dirty shelf nitrogen stream (59) to a nitrogen subcooler system (70); 
subcooling the clean shelf nitrogen stream (64) and the dirty shelf nitrogen stream (59) in the nitrogen subcooler system (70) via indirect heat exchange with one or more nitrogen streams (58, 57) from the lower pressure column (54) to produce a first nitrogen reflux stream (64 after 70), and a second nitrogen reflux stream (59 after 70), 

directing the first nitrogen reflux stream (64 after 70) to an uppermost location (see figures, including 7-8) of the lower pressure column (54); and 
directing the second nitrogen reflux stream (59 after 70) to a second location (see figures, including 7-8) of the lower pressure column (54);. 
Further, Du teaches that the distillation column system (52, 54, 56) is further configured to produce a liquid nitrogen product stream (66) comprised of a portion of the clean shelf nitrogen stream (64).
Further, Du teaches diverting a portion (61B) of a nitrogen overhead (from 52) from the higher pressure column (52) to the main heat exchanger system (42); and warming the diverted portion (61B) of the nitrogen overhead in the main heat exchange system (42) to form a gaseous nitrogen product stream (76).
Further, Du teaches that the one or more nitrogen products (76, 66) further comprise the gaseous nitrogen product stream (76) and the liquid nitrogen product stream (66).
Further, Du teaches directing the first nitrogen reflux stream (64 after 70) comprised of the clean shelf nitrogen (64) to an uppermost location of the lower pressure column (54); and directing the second nitrogen reflux stream (59 after 70) comprised of the dirty shelf nitrogen (59) to a first location of the lower pressure column 
Further Du teaches pumping an oxygen-rich liquid (with 75) from the lower pressure column (54) to produce a pumped liquid oxygen stream (80); warming at least part of the pumped liquid oxygen stream (80) in the main heat exchange system (42) to form an oxygen-rich gaseous product stream (88); and taking a portion of the pumped liquid oxygen stream forming a liquid oxygen product stream (82); wherein the one or more oxygen products (82, 88) further comprise the oxygen-rich gaseous product stream (88) and the liquid oxygen product stream (82).  
Du teaches that it is known to vary argon recovery and teaches that argon may be recovered or rejected (para. 53).
Du does not appear to teach that the nitrogen subcooler system (70) comprises: 
(i) a plurality of heat exchanger cores and each core having at least one discrete passage configured to cool the clean shelf nitrogen stream (64) and the dirty shelf nitrogen stream (59) via indirect heat exchange with the one or more nitrogen streams (58, 57) from the lower pressure column (54); and 
(ii) one or more valves configured to regulate flow of the clean shelf nitrogen stream (64) and the dirty shelf nitrogen stream (59) through the plurality of the discrete passages in the heat exchanger cores;
opening and closing the one or more valves in the nitrogen subcooler system to control the flow of the clean shelf nitrogen stream (64) and the dirty shelf nitrogen stream (59) through the plurality of the discrete passages in the heat exchanger cores,

wherein the recovery of the one or more oxygen products, the one or more nitrogen products, and the argon product from the distillation column system is adjusted by the switching of the passages.
However, Howard teaches explicitly that subcooler systems (29) can be provided by separate heat exchangers operating in parallel (para. 25), thereby teaching that parallel heat exchangers are well known for providing a desired amount cooling for the desired flow rates.  
Further, Yoo teaches a heat exchanger system (Fig. 33) comprising: a plurality of heat exchanger cores (230) each having a discrete passage (221, para. 211 - “plurality of first branch lines”) configured to cool gas streams (220 to 230) via indirect heat exchange with one or more coolant streams (211 to 230); one or more valves (see 270, 243, 244) configured to regulate flow of the gas streams (220 to 230) through the discrete passages (221) of the plurality of heat exchanger cores (230); opening and closing the one or more valves (270, 243, 244) in the heat exchanger system to control the flow of the gas streams (220 to 230) through the discrete passages (221) of the plurality of heat exchanger cores (230).
Alternatively to Yoo, Ruckborn teaches a heat exchanger system (see figure and description below) comprising: a plurality of heat exchanger cores (12a, 12b) each having a discrete passage (10a, 10b) configured to cool gas streams (1 to 12a, 12b) via indirect heat exchange with one or more coolant nitrogen streams (11 to 12); one or more valves (see 37ab) configured to regulate flow of the gas streams (1 to 12) through 
Further, since Du teaches diverting a portion (61B) of the overhead nitrogen (from 52) to the heat exchanger system (42) this shows that varying this amount would adjust the amount of clean nitrogen reflux provided to the low pressure column (54) since the clean nitrogen reflux is sourced from the amount not diverted (see 62, 64). 
Further, Du implicitly suggests that the recovery of the products may be adjusted by adjusting the cooling of the reflux streams since the reflux streams provide cooling to the low pressure column and thereby influence the separation achieved therein and hence to the performance of the downstream argon column as well.  
In addition, Du teaches that the subcooling is provided by warming the nitrogen streams (58, 57) and this suggests that the amount of cooling available therefrom must be divided among and applied more or less to the dirty and the clean nitrogen streams.  
Therefore it would have been obvious to a person of ordinary skill in the art to modify Du with plural heat exchanger cores, each having discrete passages, and one or more valves as taught by Howard and either of Yoo or Ruckborn for the purpose of increasing the flexibility of providing cooling and to adjust flow of the reflux streams (64, 59) to the passages by switching the dirty and clean nitrogen streams to vary the cooling thereto and thereby vary the recovery of the products to achieve the desired separation for the situation at hand.  Further it is noted that by providing switching of the dirty shelf nitrogen and the clean shelf nitrogen to the passages of the plurality of heat 
Du does not explicitly teach that the air separation unit operates in a first low Argon recovery mode of less than 75% by using a reflux ratio of greater than 0.4 as claimed; and a second high Argon recovery mode of greater than 75% using the reflux ratio of less than 0.4 as claimed.  However, Du, as modified, suggests that providing various argon recovery levels is desirable (para. 53-56) and teaches providing the claimed reflux streams.  Further, it is considered that selecting the appropriate amounts of dirty shelf nitrogen stream relative to a total of dirty and clean shelf nitrogen to achieve desired recovery levels would require only ordinary and routine experimentation.  Therefore it would have been obvious to a person of ordinary skill in the art to modify Du to operate the air separation unit in a low or high argon recovery mode of less than or greater than 75% by using a reflux ratio of greater than or less than 0.4 for the purpose of achieving the desired recovery of products depending on the demands for the products at hand and to employ the variation of the reflux streams as claimed for the purpose of achieving greater flexibility with the same equipment. 
Response to Arguments
Applicant's arguments filed 10/26/2020 have been fully considered but they are not persuasive in view of the present grounds of rejection.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571) 

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
March 23, 2021